 1
 2
 3
 4
 5                                                                                   JS-6
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11
     UNITED STATES OF AMERICA,                      No. 2:17-cv-02188-SVW-FFMx
12
                 Plaintiff,
13
                        v.                         CONSENT JUDGMENT OF
14                                                 FORFEITURE
     $40,094.00 IN U.S. CURRENCY,
15
                 Defendant.
16
17
18   ERNESTO ELIAS FARIAS,
19                Claimant.
20
21
22          Plaintiff and Claimant Ernesto Elias Farias (“Claimant”) submitted a stipulated
23   request for the entry of this Consent Judgment of Forfeiture, resolving this action in its
24   entirety.
25          The Court, having considered the stipulation of the parties, and good cause
26   appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
27          1.    This Court has jurisdiction over the parties and the subject matter of this
28   action.
 1          2.     The government has given and published notice of this action as required by
 2   law, including Rule G of the Supplemental Rules for Admiralty or Maritime Claims and
 3   Asset Forfeiture Actions, Federal Rules of Civil Procedure, and the Local Rules of this
 4   Court. Claimant filed the only claim and answer, and the time for filing claims and
 5   answers has expired. All potential claimants to the defendant $40,094.00 in U.S.
 6   Currency (the “defendant currency”), other than Claimant, are deemed to have admitted
 7   the allegations of the Complaint. The allegations set out in the Complaint are sufficient
 8   to establish a basis for forfeiture.
 9          3.     The United States of America shall have judgment as to $30,094.00 of the
10   defendant currency and all interest earned on the entirety of the defendant currency since
11   seizure, and no other person or entity shall have any right, title or interest therein. The
12   United States is ordered to dispose of said funds in accordance with law.
13          4.     $10,000.00 of the defendant currency, without interest, shall be returned to
14   Claimant through his counsel. The United States Marshals Service shall release said
15   funds by wire transfer to Claimant’s counsel, who shall provide the information
16   necessary to make the wire transfer (including bank account and routing information)
17   forthwith. Claimant and his attorney shall provide any and all information, including
18   personal identifiers, needed to process the return of these funds according to federal law.
19   The United States Marshals Service shall make the transfer within 60 days of the entry of
20   this judgment or its receipt of the necessary information, whichever is later.
21          5.     The Court finds that there was reasonable cause for the seizure of the
22   defendant currency and institution of these proceedings. This consent judgment shall be
23   construed as a certificate of reasonable cause pursuant to 28 U.S.C. § 2465.
24   //
25   //
26   //
27
28
                                                   2
 1         6.      Each of the parties shall bear its own fees and costs in connection with this
 2   civil forfeiture matter and the seizure, retention and return of the defendant currency.
 3
 4   Dated:     November 14   , 2019
                                       THE HONORABLE STEPHEN V. WILSON
 5
                                       UNITED STATES DISTRICT JUDGE
 6
     Presented by:
 7
     NICOLA T. HANNA
 8   United States Attorney
 9   BRANDON D. FOX
     Assistant United States Attorney
10   Chief, Criminal Division
     STEVEN R. WELK
11   Assistant United States Attorney
12   Chief, Asset Forfeiture Section

13   /s/ Katharine Schonbachler
     KATHARINE SCHONBACHLER
14   Assistant United States Attorney
15   Attorneys for Plaintiff
16   UNITED STATES OF AMERICA

17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
